UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6194


KEYON RIDDICK,

                 Plaintiff – Appellant,

          v.

HERLOCK, Mr. Director of Security; JO HONG, Correctional
Officer; FAUX, Mr. Correctional Officer,

                       Defendants – Appellees,

          and

CHAN, Correctional Officer; JUSTICE, Correctional Officer;
WITTAKER, Correctional Officer/Sergeant; RAY, Correctional
Officer; MAILS, Correctional Officer/Sergeant,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-01240-TSE-TRJ)


Submitted:   June 12, 2013                       Decided:   July 3, 2013


Before MOTZ and     AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Keyon Riddick, Appellant Pro Se. Alexander Francuzenko, Lee
Brinson Warren, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Keyon       Riddick     appeals       the     district        court’s        order

dismissing        his      42     U.S.C.     § 1983        (2006)      complaint          without

prejudice for failure to comply with an order directing that he

file     an     affidavit        as   to     his     exhaustion         of   administrative

remedies.         On       appeal,     Riddick       alleges      that       he    placed      his

responsive        affidavit           in     the     prison        mailing         system       on

December 25, 2013.              We note that Riddick filed a letter with the

district        court        stating        that      he     had        filed       additional

“attachments”         to    his    amended       complaint       on    December 27,         2013.

If, as Riddick intimates on appeal, these attachments included

his    exhaustion        affidavit,        his     papers    would      have      been     deemed

timely        filed     pursuant      to     the     prison      mailbox          rule.        See

Houston v. Lack, 487 U.S. 266, 276 (1988).                            Therefore, we vacate

the district court’s order and remand for the limited purpose of

permitting the district court to make a factual determination as

to whether Riddick timely placed his exhaustion affidavit in the

prison    mailing          system.         The   record     as     supplemented           by   the

district court’s findings will then be returned to this court

for further review.



                                                                      VACATED AND REMANDED




                                                 3